Title: General Orders, 17 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 17th 1777.
Parole.C. Signs.


Some officers yet remaining untried, and many prisoners in the provost—Brigade Courts martial are to be had for trying them without delay.
No pass is to be given to any one to go into Philadelphia, but by the Major General of the day, who will not grant them without due examination, and upon the most reasonable and necessary occasions.
At the request of Colo. Price, a Court of enquiry into his conduct, on sundry occasions, is to sit to morrow forenoon at ten o’clock, at the tavern next to Col. Biddle’s quarters—All persons who have any objections or complaints to make against him, or know any thing amiss in his past conduct, are desired to appear and declare the same before said court—Colonels Hartley & Humpton, and Lt Col. Craig are appointed members of this court.
